 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY CRAIG HUCKABEE,                           No. 1:09-cv-00749-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND GRANTING IN
14   MEDICAL STAFF AT CSATF, et al.,                   PART DEFENDANTS’ MOTION FOR
                                                       SUMMARY JUDGMENT
15                      Defendants.
                                                       (Doc. Nos. 246, 272)
16

17

18          Plaintiff Anthony Craig Huckabee is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 15, 2017, defendants moved for summary judgment under Federal Rule of

22   Civil Procedure 56, arguing that plaintiff had failed to exhaust his available administrative

23   remedies before filing suit as required. (Doc. No. 246.) On August 31, 2018, the assigned

24   magistrate judge issued findings and recommendations, recommending that defendants’ motion

25   be granted in part after finding that plaintiff had failed to exhaust his administrative remedies with

26   respect to certain claims. (Doc No. 272.) The findings and recommendations were served on the

27   parties and contained notice that any objections thereto were to be filed within fourteen days after

28   service. (Id. at 24.) On September 13, 2018, plaintiff timely filed his objections. (Doc. No. 273.)
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court concludes the

 3   findings and recommendations are supported by the record and by proper analysis.

 4          In his objections, plaintiff merely reiterates arguments raised in his opposition and his

 5   prior motion seeking leave to file a sixth amended complaint. Plaintiff does not argue that he

 6   exhausted his administrative remedies prior to the filing of this action as required, nor does he

 7   effectively respond to defendants’ motion for summary judgment with respect to the claims the

 8   magistrate judge properly determined to be unexhausted. In short, plaintiff’s objections provide

 9   no basis upon which to reject the findings and recommendations.

10          Accordingly,

11          1. The findings and recommendations issued on August 31, 2018 (Doc. No. 272) are

12               adopted in full;

13          2. Defendants’ motion for summary judgment (Doc. No. 246) is granted in part and

14               denied in part without prejudice;

15          3. This action now proceeds only on plaintiff’s claims brought against defendants Wu,

16               Jimenez, and McGuiness;

17          4. If defendants intend to file a second motion for summary judgment on the issue of

18               exhaustion of administrative remedies, they are directed to request an evidentiary

19               hearing on that issue within twenty-one days after service of this order; and

20          5. This case is referred back to the assigned magistrate judge for further proceedings.
21   IT IS SO ORDERED.
22
        Dated:     September 30, 2018
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                      2
